Case: 12-14843    Date Filed: 07/03/2013    Page: 1 of 3


                                                              [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 12-14843
                            Non-Argument Calendar
                          ________________________

                            Agency No. A087-900-484

ZHI FENG,

                                                                           Petitioner,

                                     versus

US ATTORNEY GENERAL,

                                                                         Respondent.

                          ________________________

                     Petition for Review of a Decision of the
                          Board of Immigration Appeals
                           ________________________

                                   (July 3, 2013)

Before WILSON, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:

      Zhi Feng, a native and citizen of China, petitions for review of an order that

affirmed the denial of his application for asylum, withholding of removal, and

relief under the United Nations Convention Against Torture and Other Cruel,
              Case: 12-14843     Date Filed: 07/03/2013   Page: 2 of 3


Inhuman, and Degrading Treatment or Punishment. 8 U.S.C. §§ 1158, 1231. Feng

sought asylum and withholding of removal on the ground that he had suffered past

persecution on account of his religious activities, but the Board of Immigration

Appeals agreed with the finding of the immigration judge that Feng was not

credible. We dismiss in part and deny in part Feng’s petition.

      Feng argues that he is eligible for relief under the Convention, but we lack

jurisdiction to consider that argument. Feng failed to argue for relief under the

Convention in his brief to Board. “[A]bsent a cognizable excuse or exception, we

lack jurisdiction to consider claims that have not been raised before the [Board].”

Amaya-Artunduaga v. U.S. Att’y Gen., 463 F.3d 1247, 1250 (11th Cir. 2006)

(internal quotation marks omitted). We dismiss that part of Feng’s petition seeking

review of the denial of his application for relief under the Convention.

      Substantial evidence supports the finding that Feng was not credible, and the

Board identified specific and cogent reasons to support that finding. See Carrizo v.

U.S. Att’y Gen., 652 F.3d 1326, 1332 (11th Cir. 2011). Feng based his application

on two incidents in which police allegedly beat him for religious activities, but

there were several inconsistencies in Feng’s application, his testimony, and his

corroborating evidence regarding his role in an underground church and his

injuries. Feng submitted a warrant to arrest him purportedly issued in August 2009

because he had been a “major member” of a “non-government registered illegal


                                          2
              Case: 12-14843     Date Filed: 07/03/2013    Page: 3 of 3


underground” church and, despite undergoing “numerous educations and

punishments,” had “enlarged the organization of the church,” but Feng later

testified that he had not been a leader in the church, he had only two encounters

with the police, and the church had closed after his arrest in July. Feng also

submitted a Hospital Illness Certificate stating that on July 18 he suffered a

hematoma and injuries to the “[s]oft tissues . . . around the whole body,” his “four

limbs,” and his back, but Feng did not mention any injuries in his application and

later testified that he was treated and released from the hospital in 30 minutes and

did not suffer any broken bones. Feng also testified falsely about the location of

his residence in the United States and refused to respond when asked to provide his

address, and the Board was entitled to consider Feng’s lack of candor in

determining his credibility. 8 U.S.C. § 1158(b)(1)(B)(iii). Feng fails to provide an

explanation for his inconsistencies that would compel a reasonable fact finder to

reverse the adverse credibility finding and conclude that Feng established

eligibility for asylum relief or withholding of removal. See Chen v. U.S. Att’y

Gen., 463 F.3d 1228, 1233 (11th Cir. 2006).

      We DISMISS Feng’s petition for review of the denial of relief under the

Convention and DENY his petition for review of the denial of asylum and

withholding of removal.

      DISMISSED IN PART, DENIED IN PART.


                                          3